In an action, inter alia, to recover damages pursuant to 42 USC § 1983, the plaintiffs appeal from an order of the Supreme Court, Rockland County (O’Rourke, J.), entered March 3, 2004, which granted the defendants’ motion, following a mistrial, for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law and as a matter of discretion, with costs, the motion is denied, and the complaint is reinstated.
The Supreme Court improvidently exercised its discretion in entertaining, following a mistrial, the defendants’ motion for summary judgment dismissing the complaint, as it was made after the 120-day deadline set forth in CFLR 3212 (a), and the defendants failed to establish good cause for the delay (see Brill v City of New York, 2 NY3d 648 [2004]; Thompson v New York City Bd. of Educ., 10 AD3d 650, 651 [2004]).
In the absence of a “good cause” showing, a court has no discretion to entertain even a meritorious, nonprejudicial summary judgment motion (Brill v City of New York, supra at 652; see Thompson v New York City Bd. of Educ., supra). Therefore, the Supreme Court erred in granting the defendant’s motion for summary judgment.
In light of our determination, we need not consider the parties’ remaining contentions. Cozier, J.P., Luciano, Crane and Skelos, JJ., concur.